383 S.C. 80 (2009)
678 S.E.2d 254
In the Matter of Wyatt Breland WILLOUGHBY, Respondent.
No. 26660.
Supreme Court of South Carolina.
Submitted May 4, 2009.
Decided June 1, 2009.
Lesley M. Coggiola, Disciplinary Counsel, and William C. Campbell, Assistant Disciplinary Counsel, both of Columbia, for Office of Disciplinary Counsel.
Wyatt Breland Willoughby, of Myrtle Beach, pro se.
PER CURIAM.
The Office of Disciplinary Counsel (ODC) and respondent have entered into an Agreement for Discipline by Consent pursuant to Rule 21, RLDE, Rule 413, SCACR, in which respondent admits misconduct and consents to the imposition of an admonition or a public reprimand. We accept the agreement and issue a public reprimand. The facts, as set forth in the agreement, are as follows.

FACTS
Due to a down turn in business and resulting economic hardship, respondent closed his law practice. Respondent admits he failed to comply with Rule 1.17 of the Rules of Professional Conduct, Rule 407, SCACR, in closing his practice. In particular, respondent admits he failed to personally safeguard client files in that he left the files in the hands of his *81 paralegal instead of personally supervising the delivery of the files to a title insurance company. In addition, he admits there were communication failures concerning the delivery of the files to the title insurance company. Specifically, respondent failed to confirm his arrangements for delivery of files to the title insurance company management and that, at the time of delivery, a number of files were still awaiting final post-closing activities such as the issuance of final title policies.

LAW
Respondent admits that, by his misconduct, he has violated the following provisions of the Rules of Professional Conduct, Rule 407, SCACR: Rule 1.15 (lawyer shall safekeep client property); Rule 1.17 (stating requirements for sale of law practice); and Rule 8.4(a) (it is professional misconduct for a lawyer to violate the Rules of Professional Conduct). Respondent acknowledges that his misconduct constitutes grounds for discipline under the Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR, specifically Rule 7(a)(1) (it shall be ground for discipline for a lawyer to violate Rules of Professional Conduct).

CONCLUSION
We find that respondent's misconduct warrants a public reprimand. Accordingly, we accept the Agreement for Discipline by Consent and publicly reprimand respondent for his misconduct. Within thirty (30) days of the date of this opinion, respondent shall pay the costs incurred by ODC and the Commission on Lawyer Conduct in the investigation and prosecution of this matter.
PUBLIC REPRIMAND.
TOAL, C.J., WALLER, PLEICONES, BEATTY and KITTREDGE, JJ., concur.